Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the specification and claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed April 18th, 2022. Applicant’s amendments to claims 1 and 8, as described on pages 7-10 have been fully considered but have been deemed insufficient to overcome the previous 35 USC § 102 art rejections through the addition of claim 3 into the independent claims. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

	Applicant argues that the cited references fail to teach limitations relating to error probability and weighting. Specifically, applicant argues that the cited reference Giurgiu fails to disclose the limitation “the calculation of an error probability of the sensor data record; the reference data in the reference database are assigned an error probability;  the central computer is programmed to consider the error probability of the reference data when calculating the error probability of the sensor data record wherein the associated reference data are given a lower weighting as the error probability increases.” However, Giurgiu discloses a means for looking at an object with a sensor and determining if the object is a new object or an existing object, coupled with a confidence level based on where the object is located and if it has been detected before (Giurgiu [0023] [0041-0042]). Higher uncertainty levels in the confidence level mean that the object has been observed at a location that is different than previously located or is a new object location (Giurgiu [0049-0050]) similar to applicant’s definition of error probability of the sensor seen on pages 8-9 and 12 wherein a central computer uses the reference data (i.e. the database of object location) and determines if the sensor data is plausible or not. In the database of Giurgiu a confidence level relates to the amount of times an object is recorded by a vehicle in a certain location, with multiple confirmed sightings increasing a confidence level of the sensor and vehicle observation in the database (Giurgiu [0062] [0064-0065]). When an object is newly detected or has appeared to move locations, the associated confidence level with the reading and the vehicle sensors is determined to be low (i.e. the sensor readings receive a lower weighting in the database) until confirmed by other sensors (Giurgiu [0023] [0064] [0043]). Giurgiu’s confidence and sensor sharing with a database to determine if the object is real and if the sensors are correctly operating is determined to be equivalent to the error probability and weighting in the current application, as supported by applicant’s specification pages 8, 9, and 12. For these reasons, the cited rejection is maintained below, with changes to reflect amendments incorporating dependent claims into the independent claims.


Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Giurgiu et al. (US Pre-Granted Publication No. US 2017/0277716 A1 hereinafter “Giurgiu”).

	Regarding claim 1 Giurgiu discloses:

	A system for calculating an error probability of a sensor data record in vehicles, the system comprising: (Giurgiu fig. 2 [0006] [0023] wherein sensor data is compared to a confidence level to detect discrepancies or false information i.e. errors in sensor data) a sensor unit with sensors in a vehicle, the sensor unit configured to provide a sensor data record for an object in an environment of the vehicle; (Giurgiu [0030] wherein the vehicle probes or detects a road feature with various sensors)  a central computer receiving the sensor data record from the sensor unit; (Giurgiu [0094] [0025] wherein the vehicles and mobile devices send data to a server for multiple devices to share) and a reference database storing reference data associated with a position of the vehicle noted at when the sensor data record was generated; (Giurgiu [0025] [0030] wherein the data includes where the data was recorded) wherein the central computer is programmed to refer to reference data in the calculation of an error probability of the sensor data record; (Giurgiu [0023] [0041-0042] [0049-0050] wherein the sensor data and the database is determined with a confidence score to ensure the data from the sensor is correct or if updates need to be sent to the server) the reference data in the reference database are assigned an error probability; (Giurgiu [0062] [0064-0065] wherein the data in the database is updated based on confidence levels and then sent to vehicles to confirm if the road feature is correct) the central computer is programmed to consider the error probability of the reference data when calculating the error probability of the sensor data record (Giurgiu fig. 2 [0023] [0064] wherein the database is given information to update a map and then sends the information to other vehicle to confirm the road features i.e. confirm the error probability from the vehicles) wherein the associated reference data are given a lower weighting as the error probability increases. (Giurgiu [0043] wherein when new objects are detected for the first time a low confidence value and high uncertainty is assigned until more vehicles can confirm the information i.e. the higher the probability of being incorrect the lower the confidence value is for the object). 

	Regarding claim 2 Giurgiu discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the central computer is further programmed to classify the sensor data record into an object class and relevant reference data are selected based on the object class. (Giurgiu [0037] [0046] wherein vehicle sensors are used to help detect road features i.e. classify objects such as crosswalks, stop signs, or obstacles).

	Regarding claim 4 Giurgiu discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the central computer is further programmed to calculate the error probability of the reference data on the basis of further reference data and/or the sensor data records. (Giurgiu [0043] wherein one vehicle detects an object with low confidence and high uncertainty until more vehicles report to the server the same object). 

	Regarding claim 5 Giurgiu discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the sensor unit  calculates a preliminary error probability of the sensor data record. (Giurgiu [0024] [0043] wherein prestored information is used to set a base level for sensor confidence and when one vehicle detects an object with low confidence and high uncertainty until more vehicles report to the server the same object).

	Regarding claim 6 Giurgiu discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the reference data include at least one datum selected from the group consisting of: weather data, (Giurgiu [0058] wherein the server data includes traffic information, weather, event information) traffic flow data, (Giurgiu [0058] wherein the server data includes traffic information, weather, event information) traffic control data, (Giurgiu [0058] [0087] wherein traffic information and road information and traffic information) sensor data records from the same vehicle, (Giurgiu [0060] wherein sensor information from the same vehicle filtered over time is used) sensor data records from other vehicles, (Giurgiu [0041] wherein information from other vehicles is shared to the server) and digital map data. (Giurgiu [0055] wherein the vehicles and server shares mapping information).

	Regarding claim 7 Giurgiu discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the objects include at least one item selected from the group consisting of: traffic signs, (Giurgiu [0044] wherein traffic signs are shared with the vehicles) lane markings, (Giurgiu [0037] wherein lane markings and lane information such as lane exits are sensed) weather conditions, (Giurgiu [0058] wherein the server data includes traffic information, weather, event information) lanes, (Giurgiu [0037] wherein lane markings and lane information such as lane exits are sensed) traffic light conditions, (Giurgiu [0044-0046] wherein traffic lights, objects, and road signs are sensed) road conditions, vehicles, (Giurgiu [0019] wherein sensed objects are vehicles, blown out tires, roadkill, or rocks) obstacles, (Giurgiu [0019] wherein sensed objects are vehicles, blown out tires, roadkill, or rocks) and barriers. (Giurgiu [0019] wherein sensed objects are vehicles, blown out tires, roadkill, or rocks).

	Regarding claim 8 Giurgiu discloses:

	A method for updating navigation and management systems of a vehicle, the method comprising: (Giurgiu fig. 2 [0006] [0023] wherein sensor data is compared to a confidence level to detect discrepancies or false information i.e. errors in sensor data) receiving a sensor data record at a central computer; (Giurgiu [0094] [0025] wherein the vehicles and mobile devices send data to a server for multiple devices to share) classifying the sensor data record at the central computer; (Giurgiu [0037] [0046] wherein vehicle sensors are used to help detect road features i.e. classify objects such as crosswalks, stop signs, or obstacles) selecting and reading object-class-specific reference data from a reference database in communication with the central computer; (Giurgiu [0024-0025] [0030] wherein the data includes where the data was recorded and the information is specific for signs such as speed limit signs and the allowed speed) calculating an error probability of the sensor data record based on the reference data; (Giurgiu fig. 2 [0006] [0023] wherein sensor data is compared to a confidence level to detect discrepancies or false information i.e. errors in sensor data) and providing the calculated error probability to vehicle systems from the central computer; (Giurgiu [0023] [0041-0042] [0049-0050] wherein the sensor data and the database is determined with a confidence score to ensure the data from the sensor is correct or if updates need to be sent to the server) assigning an error probability to the reference data in the reference database; (Giurgiu [0062] [0064-0065] wherein the data in the database is updated based on confidence levels and then sent to vehicles to confirm if the road feature is correct) considering the error probability of the reference data when calculating the error probability of the sensor data record (Giurgiu fig. 2 [0023] [0064] wherein the database is given information to update a map and then sends the information to other vehicle to confirm the road features i.e. confirm the error probability from the vehicles) wherein the associated reference data are given a lower weighting as the error probability increases. (Giurgiu [0043] wherein when new objects are detected for the first time a low confidence value and high uncertainty is assigned until more vehicles can confirm the information i.e. the higher the probability of being incorrect the lower the confidence value is for the object).

	Regarding claim 9 Giurgiu discloses all of the limitations of claim 8 and further discloses:

	The method as claimed in to claim 8, further comprising providing the sensor data record and the associated error probability from the central computer to a digital map application.  (Giurgiu fig. 2 [0023] [0064] wherein the database is given information to update a map and then sends the information to other vehicle to confirm the road features i.e. confirm the error probability from the vehicles). 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu in view of Aghamohammadi et al. (US Pre-Granted Publication No. US 2017/0157769 A1 hereinafter “Aghamohammadi”).

	Regarding claim 10 Giurgiu discloses all of the limitations of claim 8 and further discloses:

	The method as claimed in claim 8, further comprising:  comparing the error probability of the sensor data record with a defined threshold value; (Giurgiu [0061] wherein the confidence value is compared to a threshold for updating the map with the road features) and identifying the sensor data record as incorrect if the threshold value is exceeded. (Giurgiu [0065] wherein the sensor data is deleted if the confidence level is too low and the uncertainty is too high).

	Additionally and as an alternative, in the same field of endeavor of vehicle controls  Aghamohammadi discloses:

	“and identifying the sensor data record as incorrect if the threshold value is exceeded.” (Aghamohammadi [0038] [0066] wherein if the variance in the sensor is greater than a threshold, the measurement is deemed incorrect, and the mapping capabilities are able to be in a var, airplane, or boat).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the error threshold of Aghamohammadi with the vehicle system of Giurgiu because one of ordinary skill would have been motivated to make this modification in order to increase the confidence in the sensor measurements and improve the mapping accuracy of the system (Aghamohammadi [0038]). 



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0116101 A1 discloses a motor vehicle surrounding with various weighting factors to determine a predicted probability of environmental hazards

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664